Citation Nr: 1342536	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  06-12 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for thoracolumbar spine degenerative arthritis, degenerative disc disease, and spinal stenosis.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

This claim was previously before the Board in April 2010 and August 2012 when it was remanded for further development. 

In the report of a medical examination, dated in November 2012, the examiner noted:

Veteran is not employed at this point in time.  Ceased working in 1982 due to back condition and has been on Social Security Disability since 2006.  He would be limited in performing work which requires bending, stooping, standing, sitting or walking for an extended period of time.  He was an automobile mechanic and it would be difficult for Veteran to perform this occupation due to symptoms of lumbar radiculopathy hx or intervertebral disc syndrome.

Once a Veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, the issue of entitlement to TDIU is raised.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  When TDIU based on a disability is raised in connection with an increased rating claim for that disability, the Board has jurisdiction over the issue of TDIU because it is part of the claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009).  Thus the issue of entitlement to a TDIU is now included as an issue in this appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of the claims file reveals that the Veteran receives consistent treatment from VA; however, complete treatment records dated subsequent to April 2013 have not been obtained and associated with the claims file.  The claims file reveals a note dated in March 2012 that a neurosurgery note was scanned and could be accessed in VISTA; however, it does not appear that this document has been added to the claims file.  The claims file reveals that the Veteran received treatment at the University of South Alabama; however, records regarding this treatment have not been associated with the claims file.

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2013).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Therefore, attempts must be made to obtain and associate with the claims VA treatment records regarding the Veteran dated since April 2013 and the neurosurgery note scanned in March 2012.  Additionally, after obtaining any necessary authorization, attempts must be made to obtain complete treatment records regarding the Veteran from University of South Alabama.

Records regarding an application for Social Security Administration (SSA) benefits were obtained and associated with the claims file.  These records were dated in the 1980's and 1990's.  An incomplete relevant examination report, dated in September 2006, that appears to have been prepared for submission to the Office of Disability Determination Services has been associated with the claims file.  As such, it appears that there are additional records regarding an application for SSA benefits that have not been associated with the claims file.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Therefore, additional attempts must be made to obtain complete SSA records regarding the Veteran.

VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In addition, the VA's duty to assist includes the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, as this remand requests the association with the claims file of additional VA treatment records the Veteran must be afforded another VA medical examination regarding the severity of his back disability.

As indicated in the Introduction, the Board has assumed jurisdiction over the Veteran's TDIU claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In order to properly adjudicate this claim, the Board finds that the Veteran should be afforded a VA examination that fully assesses whether he is unable to obtain or maintain substantially gainful employment due to his service-connected disabilities.

The Veteran has not been provided notice as to how to substantiate his claim for TDIU.  However, as discussed above, this issue is raised by the record and the Board is ordering development pertinent to this claim.  Thus, the Veteran should be provided notice that fulfills VA's notice requirements.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice as to the evidence and information necessary to substantiate a claim for TDIU.

2.  Attempt to obtain and associate with the claims file all VA medical records pertaining to the Veteran that are dated since April 2013 as well as the neurosurgery note scanned in March 2012.  

3.  After obtaining any necessary authorization, attempt to obtain and associate with the claims file complete treatment records regarding the Veteran from University of South Alabama.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

4.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination, including the September 2006 examination report.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.

5.  Thereafter, schedule the Veteran for a VA orthopedic examination to determine the degree of impairment due to his service-connected degenerative disc disease of the lumbar spine.  The claims file and any relevant records in the Virtual VA system should be made available for review in conjunction with the examination.  All necessary tests should be conducted and the examination report should include full range of motion studies (utilizing a goniometer).  The examiner should provide an opinion in regard to the degree of impairment due to degenerative disc disease of the lumbar spine, to include an opinion as to whether there is additional functional loss with repetitive movement and/or whether there is any associated neurologic impairment.  If the examiner identifies any increase in the degree of impairment during the relevant period, an opinion as to the date or dates of increase should be provided, to the extent possible.  The examiner must provide reasons for each opinion given. 

6.  After any outstanding evidence has been associated with the claims file, schedule the Veteran for a VA examination to determine the impact that his service-connected disabilities have on his employability.  The claims file must be made available for review and the examiner's report should reflect that such review occurred.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The examiner must then elicit from the Veteran and record, for clinical purposes, a full work and educational history.  Based on the interview, examination, and review of the claims file, the examiner must provide an opinion as to whether the Veteran is unable to obtain or maintain substantially gainful employment due only to his service-connected disability(s), consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.  A rationale should be provided for all opinions expressed in the report.

7.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

